OPINION AND JOURNAL ENTRY
Defendant-appellant, Corey M. McKinnon, appeals a decision of the Columbiana County Common Pleas Court denying his petition for post-conviction relief.
On December 15, 1998, appellant was convicted of rape in violation of R.C. 2907.02(A)(2). On January 22, 1999, appellant filed a motion for new trial alleging prosecutorial misconduct. Specifically, appellant alleged that the prosecution had failed in its duty to disclose evidence which was favorable to him. The trial court overruled the motion.
Appellant assigned this as error in his direct appeal before this court under Case Number 99-CO-11. On January 29, 2001, this court found merit to appellant's argument and reversed the trial court's decision, vacated appellant's conviction, and remanded the case for a new trial. Accordingly, the appeal from the denial of his petition for post-conviction relief is moot.
This appeal is hereby dismissed, as moot.
Donofrio, J., concurs, Vukovich, J., concurs, Waite, J., concurs